UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7428



ROBERT EDWARD PATTERSON,

                Petitioner - Appellant,

          v.


DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:07-cv-00344-jlk)


Submitted:   February 21, 2008            Decided:   February 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Edward Patterson, Appellant Pro Se. Susan Mozley Harris,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Edward Patterson seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.      The order is not appealable unless a circuit justice or

judge   issues    a   certificate   of    appealability.         See   28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district    court   is   likewise   debatable.       See    Miller-El      v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently     reviewed   the   record   and     conclude      that

Patterson has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal.                      We deny

Patterson’s motion to proceed in forma pauperis as moot.                         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       DISMISSED




                                    - 2 -